Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

	
Claim Interpretation
Applicant’s amendments no longer invoke 112f, and thus the interpretation is withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s arguments regarding the antecedent basis are persuasive in light of the clarification, and thus the 112b rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20150210312A1), and further in view of Mukai (US20200074851A1).
Regarding claim 1, Stein teaches;
A driving assistance apparatus that assists driving of a vehicle that is traveling toward an arrow type traffic signal (taught as a system determining that an arrow is associated with a traffic lamp fixture, paragraph 0313), comprising a processor configured to: 
5recognize a lighting state of the arrow type traffic signal and a progressing-permitted direction of the arrow type traffic signal (taught as determining that an arrow is associated with a traffic lamp that regulates the lane travel, paragraph 0313, and recognizing if it is solid/blinking, paragraph 0314) based on a result of detection performed by an external sensor that detects information on an external environment of the vehicle (taught as using the image processor, which analyzes information from image capture devices, elements 122-126, paragraph 0313); 
compare the 10progressing-permitted direction with a scheduled progressing direction of the vehicle (taught as the system, element 100, determining whether a lane in which the vehicle is located is authorized to proceed in the direction indicated by the status of the traffic light, paragraph 0318); 
perform a driving assistance based on a result of comparison (taught as providing warnings and notifications via a speaker or display regarding the status of the traffic light, paragraph 0277): 
determine a travel state of a 15surrounding vehicle of the vehicle based on a result of the detection performed by the external sensor (taught as detecting the presence of other obstacles and vehicle, paragraph 0317): and 
However, Stein does not explicitly teach;
estimate the progressing-permitted direction of the arrow type traffic signal based on a result of the determination of the travel state of the surrounding vehicle, 
20wherein the processor is configured to compare the estimated progressing-permitted direction and the scheduled progressing direction of the vehicle to perform the driving assistance based on a result of the comparison, when the lighting of the arrow type traffic signal is recognized and the progressing-permitted direction is not recognized, and 
wherein the processor is configured to compare the recognized progressing-permitted direction and the scheduled progressing direction of the vehicle to perform the driving assistance based on a result of the comparison, when a lit lighting state of the arrow type traffic signal is recognized and the progressing-permitted direction is recognized.
Mukai teaches; estimate the progressing-permitted direction of the arrow type traffic signal based on a result of the determination of the travel state of the surrounding vehicle (taught as estimating the traffic signal based on the traffic participants movement, paragraph 0058),
20wherein the processor is configured to compare the estimated progressing-permitted direction and the scheduled progressing direction of the vehicle to perform the driving assistance based on a result of the comparison, when the lighting of the arrow type traffic signal is recognized and the progressing-permitted direction is not recognized (taught as comparing the recognized signal [referring to detecting color/status of the detected traffic light, paragraph 0056] and the estimated signal, such that the results do not match paragraph 0059),
wherein the processor is configured to compare the recognized progressing-permitted direction and the scheduled progressing direction (taught as comparing the traffic signal recognized by the traffic signal and the estimation based on the traffic participants, paragraph 0059) of the vehicle to perform the driving assistance based on a result of the comparison, when a lit lighting state of the arrow type traffic signal is recognized and the progressing-permitted direction is recognized (taught as, when the recognition and estimated signal match, travel control based on it, paragraph 0060,  Fig 2 S7 and S8).
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic signal estimation as taught by Mukai in the system taught by Stein in order to improve reactions upon potential errors or failures to identify correct traffic signals. As suggested by Mukai, misidentification of a traffic signal can occur in cases with image capturing devices, and thus there is a desire to perform appropriate response (paragraph 0003).

Regarding claim 2, Stein as modified by Mukai teaches;
The driving assistance apparatus according to claim 1 (see claim 1 rejection). Stein further teaches;27FP 1 9-0955-OOUS-TYT wherein the processor is configured to estimate the progressing-permitted direction of the arrow type traffic signal based on the number of road lanes on a road on which the vehicle travels (taught as analyzing the number of lanes to analyze geometry of junction, paragraph 0156, and further using road shape descriptions to determine traffic light presence, paragraph 0239), and the number of signals of the arrow type traffic signal in a lit lighting state (taught as analyzing the number of lights estimated to appear in analyzing junction geometry, paragraph 0157).
However, Stein does not explicitly teach; wherein the processor is configured to estimate the progressing-permitted direction of the arrow type traffic signal based on the travel state 5of the surrounding vehicle.
 Mukai teaches; wherein the processor is configured to estimate the progressing-permitted direction of the arrow type traffic signal based on the travel state 5of the surrounding vehicle (taught as recognizing nearby lane information with the traffic participants, paragraph 0057, and further basing decisions on other lanes in the same or opposite progression direction, paragraph 0006, detecting traffic participants, such as based on the movement of other vehicles, S23 Fig 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic signal estimation as taught by Mukai in the system taught by Stein in order to improve reactions upon potential errors or failures to identify correct traffic signals. As suggested by Mukai, misidentification of a traffic signal can occur in cases with image capturing devices, and thus there is a desire to perform appropriate response (paragraph 0003).

Regarding claim 4, Stein as modified by Mukai teaches;
The driving assistance apparatus according to claim 1 (see claim 1 rejection). Stein further teaches; wherein the driving assistance includes operation of an actuator to decelerate the vehicle (taught as instructing the braking system to decelerate the vehicle in the event of an action needed, paragraph 0229).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20150210312A1) as modified by Mukai (US20200074851A1), and further in view of 
Regarding claim 3, Stein as modified by Mukai teaches;
The driving assistance apparatus according to claim 1 (see claim 1 rejection). However, Stein does not explicitly teach; wherein the processor is configured to estimate the progressing-permitted direction of the arrow type traffic signal using a model learned by machine learning, and 
the model is configured to input the number of road lanes on a road on which the vehicle travels, the number of signals of the arrow type traffic signal in a lit lighting state, and the travel state of the surrounding vehicle, and output the progressing-permitted direction.  
Vallespi teaches; wherein the processor is configured to estimate the progressing-permitted direction of the arrow type traffic signal using a model learned by machine learning (taught as establishing a machine learned model to determine the state of traffic signals, paragraph 0020)
the model is configured to input the number of road lanes on a road on which the vehicle travels (taught as inputting map data, including the location and directions of traffic lanes, paragraph 0033, which implies a number or lanes), the number of signals of the arrow type traffic signal in a lit lighting state (taught as inputting map data, including the location and states of the traffic signals, paragraph 0032), and the travel state of the surrounding vehicle (taught as inputting sensor data including attributes of objects, including position, velocity, orientation, acceleration etc. paragraph 0031), and output the progressing-permitted direction (taught as determining, based on the output of the machine-learned model, the states of the traffic signal, paragraph 0119).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning models as taught by Vallespi in the system taught by Stein as modified by Mukai in order to improve the detection of traffic signals. Vallespi teaches that the use of a machine-learned model to detect and determine the state of traffic signals allows for more effective performance (paragraph 0056).

Response to Arguments
Applicant’s arguments regarding the antecedent basis are persuasive in light of the clarification, and thus the 112b rejection is withdrawn.

Applicant argues on page 8 of the remarks that Stein does not distinguish between a lighting state of a signal and a recognition of a progressing-permitted direction of the signal as separate determinations. The examiner agrees that Stein does not explicitly estimate the progressing-permitted direction as recited in the claim. However, the examiner relies on Mukai for that determination.
The applicant argues on pages 8-9 that Mukai does not address arrow signals at all or where any aspect of a traffic light is not recognized. The examiner tentatively agrees; however, these features are not explicit in the claim language. The claim asserts, separately, a traffic signal detection based on the traffic signal (which is taught by Stein, paragraphs 0313-0314), and an estimate of the progressing permitted direction based on the travel state of surrounding vehicles (which is taught by Mukai, paragraph 0058), which are then compared. In the combination of Stein and Mukai, this would result in Stein’s system detecting the arrow, and modifying the system with Mukai’s surrounding vehicle detection as verification that the detected traffic signal matches what the surrounding vehicles suggest. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the rejection above is sustained.
The applicant argues on page 9 of the remarks that the dependent claims should be allowable based on the allowability of claim 1. In light of the above rejection and arguments, this argument is rendered moot.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150186734A1, for further traffic arrow detection.
US10789491B1, for further traffic light detection and recognition.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 11:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662